DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 02/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 amended with limitation “a central processing unit (CPU) configured to: control transmission of diaphragm driving information of the diaphragm to a shooting apparatus at a time the diaphragm is driven by the motor and prior to a stabilization operation of the diaphragm,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specification, paragraph [0070] only discloses "The operation in the period until the amount of light converges on the target light amount value after the diaphragm 25 finishes being driven is assumed as stabilization operation, and the state in the period is assumed as stabilized state. The stabilization operation is caused by a mechanical structure such as loose between gears or twist of the shaft, for example.” The specification fails to describe support for amended limitation “a central processing unit (CPU) configured to: control transmission of diaphragm driving information of the diaphragm to a shooting apparatus at a time the diaphragm is driven by the motor and prior to a stabilization operation of the diaphragm.”

Claim 17 amended with limitation “controlling transmission of diaphragm driving information of the diaphragm to a shooting apparatus at a time the diaphragm is driven by the motor and prior to a stabilization operation of the diaphragm,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specification, paragraph [0070] only discloses "The operation in the period until the amount of light converges on the target light amount value after the diaphragm 25 finishes being driven is assumed as stabilization operation, and the state in the period is assumed as stabilized state. The stabilization operation is caused by a mechanical structure such as loose between gears or twist of the shaft, for example.” The specification fails to describe support for amended limitation “controlling transmission of diaphragm driving information of the diaphragm to a shooting apparatus at a time the diaphragm is driven by the motor and prior to a stabilization operation of the diaphragm.”

Claim 18 amended with limitation “the diaphragm driving information is received at a time the diaphragm is driven by the motor and prior to a stabilization operation of the diaphragm,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specification, paragraph [0070] only discloses "The operation in the period until the amount of light converges on the target light amount value after the diaphragm 25 finishes being driven is assumed as stabilization operation, and the state in the period is assumed as stabilized state. The stabilization operation is caused by a mechanical structure such as loose between gears or twist of the shaft, for example.” The specification fails to describe support for amended limitation “the diaphragm driving information is received at a time the diaphragm is driven by the motor and prior to a stabilization operation of the diaphragm.”

Claim 19 amended with limitation “a first central processing unit (CPU) configured to: control transmission of diaphragm driving information of the diaphragm to a shooting apparatus at a time the diaphragm is driven by the motor and prior to a stabilization operation of the diaphragm,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specification, paragraph [0070] only discloses "The operation in the period until the amount of light converges on the target light amount value after the diaphragm 25 finishes being driven is assumed as stabilization operation, and the state in the period is assumed as stabilized state. The stabilization operation is caused by a mechanical structure such as loose between gears or twist of the shaft, for example.” The specification fails to describe support for amended limitation “a first central processing unit (CPU) configured to: control transmission of diaphragm driving information of the diaphragm to a shooting apparatus at a time the diaphragm is driven by the motor and prior to a stabilization operation of the diaphragm.”

Claims 2-16 are rejected as being dependent from claim 1.
Claim 20 is rejected as being dependent from claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (line 5) recites limitation “the information;” it is unclear that limitation “information” as recited in claim 3 (line 5) is the same or different from limitation “information” as recited in claim 3 (line 3) or limitation “the diaphragm driving information” as recited in claim 3 (lines 3-4) or limitation “diaphragm driving information” as recited in claim 1 (line 6) or limitation “stabilization time information” as recited in claim 1 (line 9).
 Claim 3 (line 7) recites limitation “the information;” it is unclear that limitation “information” as recited in claim 3 (line 7) is the same or different from limitation “information” as recited in claim 3 (line 3) or limitation “the diaphragm driving information” as recited in claim 3 (lines 3-4) or limitation “diaphragm driving information” as recited in claim 1 (line 6) or limitation “stabilization time information” as recited in claim 1 (line 9).
 Claim 4 (line 5) recites limitation “the information;” it is unclear that limitation “information” as recited in claim 4 (line 5) is the same or different from limitation “information” as recited in claim 4 (line 3) or limitation “the diaphragm driving information” as recited in claim 4 (lines 3-4) or limitation “diaphragm driving information” as recited in claim 1 (line 6) or limitation “stabilization time information” as recited in claim 1 (line 9).
 Claim 4 (line 7) recites limitation “the information;” it is unclear that limitation “information” as recited in claim 4 (line 7) is the same or different from limitation “information” as recited in claim 4 (line 3) or limitation “the diaphragm driving information” as recited in claim 4 (lines 3-4) or limitation “diaphragm driving information” as recited in claim 1 (line 6) or limitation “stabilization time information” as recited in claim 1 (line 9).
 Claim 6 (line 5) recites limitation “the information;” it is unclear that limitation “information” as recited in claim 6 (line 5) is the same or different from limitation “information” as recited in claim 4 (line 3) or limitation “the diaphragm driving information” as recited in claim 4 (lines 3-4) or limitation “diaphragm driving information” as recited in claim 1 (line 6) or limitation “stabilization time information” as recited in claim 1 (line 9).
 Claim 7 (lines 3-4) recites limitation “the information;” it is unclear that limitation “information” as recited in claim 7 (lines 3-4) is the same or different from limitation “information” as recited in claim 4 (line 3) or limitation “the diaphragm driving information” as recited in claim 4 (lines 3-4) or limitation “diaphragm driving information” as recited in claim 1 (line 6) or limitation “stabilization time information” as recited in claim 1 (line 9).
Claim 7 (line 8) recites limitation “the information;” it is unclear that limitation “information” as recited in claim 7 (line 8) is the same or different from limitation “information” as recited in claim 4 (line 3) or limitation “the diaphragm driving information” as recited in claim 4 (lines 3-4) or limitation “diaphragm driving information” as recited in claim 1 (line 6) or limitation “stabilization time information” as recited in claim 1 (line 9).
Claim 5, 8-16 are rejected as being dependent from claim 3.
Claim 6-7 are rejected as being dependent from claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        5/07/2022